Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 13, 2014

The Court of Appeals hereby passes the following order:

A15D0119. MICHELLE JONES, TRUSTEE ON BEHALF OF JUSBRE
    BRASS TRUST v. SRP SUB, LLC.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, Michelle Jones appealed to the superior court. On July
31, 2014, the superior court dismissed the appeal after the defendants failed to appear
for the final hearing. Jones directly appealed to this Court, and we dismissed the
appeal due to Jones’ failure to follow the discretionary appeal procedures.1 Jones then
filed this application for discretionary appeal on October 30, 2014. However, we lack
jurisdiction because this application is untimely.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter of this discretionary application is a
dispossessory judgment. OCGA § 44-7-56, which governs dispossessory actions,
requires that an appeal from a dispossessory ruling be filed within seven days of the
date judgment was entered.        Here, however, Jones filed her application for
discretionary appeal 91 days after entry of the order she seeks to appeal. The



      1
          Jones v. SRP Sub, LLC., Case No. A15A0291 (dismissed Oct. 17, 2014).
application is thus untimely, and this application is hereby DISMISSED for lack of
jurisdiction.




                                     Court of Appeals of the State of Georgia
                                                                          11/13/2014
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.